Title: From Edward Hand to James Clinton, 28 March 1781
From: Hand, Edward
To: Clinton, James


                  
                     Dear Sir
                     Orderly Office New Windsor 28th March 1781
                  
                  His Exy desires me to inform you it is his desire that you Order Returns of the Troops under your Command to be regularly made out and transmitted to this Office so as to reach it by the last saturday in every Month agreable to Genl Orders formerly given.  I am &c.
                  
               